DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Applicant’s amendment filed 5 November 2020 has been entered and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, 13, 14, 19, 20, 22-25, 26, 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaler et al. (US 6,333,200) in view of Bryning et al. (US 6,537,433).
Kaler et al. teach an assay comprising:
a microfluidic channel comprising a surface (flow through chamber with volume of 10 µL assembled on top of electrode area indicates a microfluidic channel, col. 3, lines 45-49; surface is glass substrate, col. 3, lines 40-42);
an first antigen associated with a portion of the microfluidic channel (latex particles covered with a Protein A antigen collected on surface between the electrodes, col. 2, lines 53-60);
a metal colloid associated with a second antibody (colloidal gold conjugated to anti-human IgG antibody, col. 20, lines 21-25); and
a metal precursor (silver enhancement treatment is the metal precursor, col. 3, lines 27-30; silver nucleation, col. 1, lines 54-60; silver enhancer reagent, col. 4, lines 58-60).
Kaler et al. fail to teach the specifically claimed dimensions of the microfluidic channel.
Bryning et al. teach a straight fluidic channel (col. 11, lines 30-31) having a volume of between 1nL to 10 µL (col. 11, lines 17-18), which is the same volume taught by Kaler et al., and having a cross-sectional dimension of 1 µm to 400 µm, which falls within the recited range of less than 1 mm and the largest dimension perpendicular to flow of less than 1mm as required by claim 29, and a length between 5 cm to 30 cm, which yields a ratio of length to largest cross-section dimension of greater than 3:1 as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the dimensions for the fluidic channel in the device of Kaler et al., a cross-section dimension of 1 µm and 400 µm, wherein the largest dimension is less than 1mm, and a length of 5 cm to 30 cm which yields a ratio of length to largest cross-sectional dimension of greater than 3:1 and a source of pressure in the form of a pump as taught by Bryning et al. because Kaler et al. is generic with respect to the dimensions that can be used to create a fluidic channel with a volume of 10 µL and how the fluid is moved through the channel and one would be motivated to use the appropriate dimensions for formation of a fluidic channel for detection and movement of fluid through the channel. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Kaler and Bryning are similarly drawn to fluidic channels having a volume of 10 µL. 
With respect to claims 13-14, Kaler et al. teach the metal colloid comprising a gold-conjugated antibody (colloidal gold conjugated to anti-human IgG antibody, col. 20, lines 21-25).
With respect to claim 19, Kaler et al. teach the assay further comprising a rinse solution (washing the sensor area, col. 3, lines 25-27; col. 3, line 67-col. 4, line 2).

With respect to claims 23 and 24, Kaler et al. teach the analyte is a binding partner for the first antigen and the second antibody (col. 2, line 46-col. 3, line 33).

Claims 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaler et al. (US 6,333,200) in view of Bryning et al. (US 6,537,433), as applied to claim 10, further in view of Schultz et al. (US 6,180,415).
Kaler et al. in view of Bryning et al. teach the metal precursor comprising a silver enhancement solution, but fail to specifically teach the silver enhancement being a silver salt solution comprising silver nitrate.
	Schultz et al. teach a metal precursor in silver nucleation to achieve silver enhancement is a silver salt solution comprising silver nitrate (col. 24, lines 44-46; col. 26, lines 8-26), in order to provide silver enhancement (col. 26, lines 8-10).
.

Claims 15-18 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaler et al. (US 6,333,200) in view of Bryning et al. (US 6,537,433), as applied to claim 10, in view of Gallagher et al. (US 2003/0064507).
With respect to claims 16 and 18, Kaler et al. in view of Bryning et al. teach a microfluidic channel being a flow through chamber having a volume of 10 µL (Kaler) and having cross-sectional dimensions between 5 µm and 400 µm, but fail to teach the cross sectional dimensions of the channel being less than 100 microns microns and the metal colloid and metal precursor stored in the microfluidic device.
Gallagher et al. teach an assay comprising: a microfluidic device having a microfluidic channel having cross sectional dimensions of 2-50 microns (chamber is part of the channel, par. 91), which falls within the recited range of less than 100 microns and a thickness of less than 250 microns, as required by claim 27; a binding partner disposed on the surface of the channel (binding molecules attached to the substrate, par. 20); and a metal colloid associated with a binding agent for a target (par. 217), wherein reagents are stored in the microfluidic device (par. 47 and 88; reaction module 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the dimensions of the microfluidic channel taught by Kaler et al. in view of Bryning et al., dimensions of 2-50 microns and storage of the reagents in the microfluidic device as taught by Gallagher et al., in order to provide a microfluidic channel that can be micromachined and advantageously used with binding sites (par. 69) and provide all reagents within the same device (par. 47).  Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 18 and 27 are for any particular purpose or solve any stated problem, and the prior art teaches that the width and thickness channel dimensions may be varied within 1 µm to 400 µm as taught by Byrning et al. depending on the desired channel volume.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microfluidic channel art.

Although Gallagher et al. do not specifically teach the metal colloid and metal precursor stored in the microfluidic device, Gallagher et al. do teach that necessary reagents are stored in the microfluidic device.  When combined with the teaching of Kaler et al., one having ordinary skill would recognize that the necessary reagents include the metal colloid and metal precursor.

With respect to claims 15 and 17, Kaler et al. in view of Bryning et al. teach that the multiple different sensors may be assembled, which would include a first sensor having a first surface and a second sensor having a second surface (col. 4, lines 26-32), but fail to teach a plurality of microfluidic channels having a plurality of surfaces, wherein the plurality of surfaces include a first binding partner disposed across the first surface and a second surface include a second binding partner disposed across the second surface, wherein the first and second surfaces are positioned in series with respect to one another.
Gallagher et al. teach a plurality of microfluidic flow-through reaction chambers (Fig. 16, par. 36), wherein each reaction chamber has a surface with an array of binding partners (par. 47), which includes a first surface including a first binding partner disposed across the first surface and a second surface including a second binding partner disposed across the second surface (first and second flow through chambers 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the assay of Kaler et al. in view of Bryning et al., a plurality of microfluidic channels and a plurality of surfaces including a first and second surface having respective first and second binding partners disposed thereon as taught by Gallagher et al., in order to provide multiplex detection.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Kaler and Gallagher are similarly drawn to detection of target analyte binding to a surface of a microfluidic flow through reaction chamber and both references teach multiple sensors.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaler et al. (US 6,333,200) in view of Bryning et al. (US 6,537,433), as applied to claim 10, further in view of Flandre et al. (US 2005/0227373).
Kaler et al. in view of Bryning et al. teach an assay comprising an antigen associated with a portion of a microfluidic channel (Kaler), but fail to teach the antigen directly attached to the microfluidic channel.
Flandre et al. teach an assay device comprising: a first binding moelcule directly attached to a substrate between two electrodes (binding molecule specific for a target 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute for the immobilization of the first antigen to the substrate between the electrodes via a latex particle as taught by Kaler et al. in view of Bryning et al., direct immobilization of the first binding partner to the substrate between electrodes as taught by Flandre et al., in order to provide immobilization of the first binding molecule between electrodes without the need for additional structural components (par. 53).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Kaler and Flandre are similarly drawn to immobilization of binding partner specific for a target molecule between electrodes and detection of a metal colloid label that associates with the target molecule.

Response to Arguments
Applicant’s arguments and amendments filed 5 November 2020, with respect to the rejection(s) of the pending claim(s) under 35 USC 112, 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the previous rejections of the claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teaching of channel dimensions for a channel having a volume of 10 µL as taught by Byrning et al.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641